Case 2:19-mc-00972-ADS Document 2 Filed 04/09/19 Page 1 of 22 Page|[éz|#:LA,E D
lN CLERK'S OFFlCE
U.S. DlSTRlcT COuRT E.D.N.Y.

* APR-92ll19 *

THE UNITED STATES DISTRICT COURT

 

EASTERN DISTRICT oF NEW YoRK LONG |SLAND QFF|CE
X MEMDRANDUM IN SUPPORT
ZAKARIY!A KHAN, X OF MDTION FOR RETURN
Plaintiff, X OF PROPERTY
-against- X
X Index No.:
TIE UNITED STATES OF AMERICA, X lyl]ug‘} .1
Defendant. X ` ". 9 g 7 2
X

 

SPATBJ.

. MOTION IN SUPPORT OF
MOTION FOR RETURN OF PROPERTY PURSUANT TO
RULE 41 & 18 U.S.C. 983

BY:
ERIC A. PACK, ESQ.

Attorney & Counselor at Law
21 Prospect Avenue
Glen Cove, New York 11542
T: (917) 363-5435

E: EricPack040l@gmail.com

TO:

United States Attorney, EDNY
United States Attorney’s Office
610 Federal Plaza
Central Islip, New York 11722

Case 2:19-mc-00972-ADS Document 2 Filed 04/09/19 Page 2 of 22 Page|D #: 5

TABLE OF CONTENTS

 

TABLE OF AUTHORITIES ........................................... 4
INTRODUCTION ................................................... 5
STATEMENT OF FACTS ............................................. 6
STANDIN¢ ............................................ l .......... ll
JURISDICTION .................................................. ll
VENUE ......................................................... 12
LEGAL ARGUMENT ................................................ 14
I. The Government’s failure to file a complaint for judicial

forfeiture within ninety days of its receipt of Mr. Khan’s
Valid and timely claim for the seized funds entitles him
to have them immediately returned ...................... 13

II. The court should direct the Government to pay the costs
and reasonable attorney’s fees incurred in bringing this
action ................................................. 29

coNcLUsIoN .......................................... l .......... 22

 

 

Case 2:19-mc-00972-ADS Document 2 Filed 04/09/19 Page 3 of 22 Page|D #: 6

TABLE OF AUTHORITIES
CASES

Burnham v. United States Customs,

 

 

 

 

 

 

2013 U.S. Dist. LEXIS 47548(D. Vt. 2013) ................. 17
Lavin v. United States,

299 F.3d 123, 127 (2d Cir. 2002) ......................... 12
Lopez v. United States, l

863 F. Supp. 2d 127, 130 (D. Mass. 2012) .............. 16,17
Mora v. United States,

955 F.2d 156 (2d Cir. 1992) .............................. 12
United States v. Wilson,

540 F.2d 1100, 1103 (D.C. Cir. 1976) ..................... 12
United States v. $140,000 in U.S. Currency,

2007 U.S. Dist. LEXIS 104410 (E.D.N.Y. 2007) ............. 18
STATUTES
18 U.S.C. §§ 983, 1331, 2412 ............. 5,6,9,11,13,14,16,18-20
19 U.S.C. §§ 1603, 1607, 1610 ........................ 13,14,17,23
21 U.S.C. § 881 ................................................ 9
28 U.S.C. § 524 ............................................... 20
42 U.S.C. § 1983 ............................................ 6,11
RULES
Fed. R. Civ. Proc. R. 6 .................................... 15-17
Fed. R. Crim. Proc. R. 41 ................................... 6,12

CONSTITUTIONAL PROVISIONS

IJ.S. CoNsT. AMEND. IV, V ....................................... 6,11

Case 2:19-mc-00972-ADS Document 2 Filed 04/09/19 Page 4 of 22 Page|D #: 7

INTRODUCTION

1a On October 24, 2018, Drug Enforcement Administration (“DEA”)
agents seized $100,030.00 from the claimant, Zakariyya Khan,
at John F. Kennedy International Airport (“JFK Airport”), in
Queens County, New York. `

2.0n November 20, 2018, the DEA mailed Mr. Khan notice that
administrative forfeiture proceedings had been commenced with
respect to the seized funds pursuant to 18 U.S.C. § 983, and
advising him of his right to file a claim within thirty-five
days contesting the forfeiture in federal court. The notice
explained that upon timely receipt of a claim, the DEA would
be required to file a forfeiture complaint or return the funds
within ninety days.

3.Mr. Khan mailed a completed claim for the seized funds which
the DEA received on December 26, 2018. The DEA did not file
a forfeiture complaint in federal court or seek and extension
to do so by March 26, 2019 or at any other point. The sized
funds remain in the Government's possession.

4.Mr. Khan is entitled to immediate return of the seized funds

and seeks an order directing this and other relief herein.

 

 

Case 2:19-mc-00972-ADS Document 2 Filed 04/09/19 Page 5 of 22 Page|D #: 8

STATEMENT OF FACTS

 

5.This is a motion seeking the return of seized funds brought
pursuant to 18 U.S.C. § 983, 42 U.S.C. § 1983, and Rule 41(g)
of the Federal Rules of Criminal Procedure on the grounds
that the claimant’s rights under the above statutes and the
Fourth and Fifth Amendments to the United States Constitution
are being violated by the Government's failure to return the
funds as required by law.

6.The claimant in this action, Zakariyya Khan, is a United
States citizen residing in the Eastern District of New York.
He is a college student and makes money to support himself by
buying and selling used cars with help from several relatives.

7. JFK Airport is an airport in Queens, New York, in the Eastern
District of New York. Among the commercial and private flights
that routinely fly in and out of JFK Airport are flights
between New York City and various cities in California.

8. The DEA is operated. by the United States Government and
employs special agents to investigate and apprehend suspected
violators of federal narcotics laws. Additionally, DEA Agents
work to locate and identify property which can be seized for
forfeiture to the Government as proceeds of illegal narcotics

sales. In cases where property is seized without criminal

charges being filed the DEA generally pursues administrative

Case 2:19-mc-00972-ADS Document 2 Filed 04/09/19 Page 6 of 22 Page|D #: 9

forfeiture in which the property owner is served with a notice
of forfeiture proceedings with instructions on how to contest
the seizure and request return of the property. Oftentimes
the owner does not respond within a certain time period set
forth in the letter which results in legal title being
forfeited to the Government by operation of law. In cases
where the property owner responds seeking return of the
property, a settlement is offered in which a portion of the
property may be returned to the owner provided that the owner
agrees to forfeit the balance of the |property to the
Government. In most cases the terms of the settlement are
more favorable to the Government than the property owner but
most accept the offer anyway because few are able or willing
to spend the money in legal fees (which may well exceed the
amount forfeited in settlement) to fight the forfeiture with
no guarantee of a favorable result. In the rare case in which
a property owner successfully challenges ijue Government's
forfeiture effort and secures the return of the property still
intact, the Government is not penalized and is no worse off
for having tried and failed to seize the property than it
would be if it had not seized the property in the first place.
The property owner who has successfully fought to have the
property returned on the other hand has invariably expended

significant resources and suffered prolonged mental torment.

Case 2:19-mc-00972-ADS Document 2 Filed 04/09/19 Page 7 of 22 Page|D #: 10

9.The federal Government receives significant revenue through
asset forfeiture and it ensures this revenue stream will
continue to flow by dishing out portions of it to the DEA and
other Government agencies that seize property for forfeiture
actions in which the Government is the default beneficiary.
A sizable chunk of the Government's continuing financial
windfall is directly attributable to the DEA’s aggressive
forfeiture efforts and the DEA is generously rewarded with
funds in return. As the DEA pursues greater and greater wealth
for the agency and its agents, it continues to systematically
seize valuable property from passengers at airports and other
heavily traveled locations nationwide. DEA agents focus on
seizing quantities of currency fron1 passengers’ bags and
luggage as well as any other valuables that can be forfeited.
JFK airport is one of the locations at which the DEA operates
a reliably profitable system of seizing property for
forfeiture. The extent to which property is targeted for
forfeiture depends not upon its proximity to any crime, but
upon the value of the property and the likelihood the DEA can
turn a profit by acquiring the entire property through
forfeiture or some portion of its value through settlement.

10. Airplane passengers flying from New York to California via
JFK have increasingly become targets of DEA agents in recent

years. They seize currency and other valuables from

Case 2:19-mc-00972-ADS Document 2 Filed 04/09/19 Page 8 of 22 Page|D #: 11

passengers’ bags and persons and allege it to be proceeds of
narcotics sales that are subject to forfeiture in that it was
discovered in route to California from New York, which is a
common route flown by couriers transporting narcotics proceeds

back to source cities located along the west coast.

11. On October 24, 2018, Mr. Khan, was waiting to board a flight

12.

to California from JFK airport. He had already cleared
security and was moments away from stepping onto a plane when
three DEA agents approached him. They flashed badges and began
interrogating him about his destination, the reason for his
trip, whether he was a carrying drugs or money, and a myriad
of other inquiries. Without probable cause, consent, or any
other legal justification, the agents searched Mr. Khan’s
person and his carry-on bag, inside of which they located a
shoebox containing United States Currency. They transferred
the money into a plastic bag, issued Mr. Khan a receipt, and
advised him he was free to go on his way. The total amount of
currency the DEA agents seized was $100,030.00.

On November 20, 2018, the government mailed a document to
Mr. Khan entitled “Notice of seizure of Property and
Initiation of Administrative Forfeiture Proceedings,” which
advised that proceedings had been commenced pursuant to 18
U.S.C. § 983(a)(l) alleging that the seized funds were subject

to forfeiture pursuant to 21 U.S.C. § 881. The notice outlined

Case 2:19-mc-00972-ADS Document 2 Filed 04/09/19 Page 9 of 22 Page|D #: 12

Mr. Khan’s right to file a claim within thirty-five days and
listed the last day a claim could be received as December 25,
2018. §ee Exhibit A (notice of administrative forfeiture).1
13.Mr. Khan prepared a claim form in which he identified the
specific property claimed, his interest in the property, his
request that the forfeiture proceed judicially, and his
signature under oath. §§e Exhibit D (copy of claim form).
14.The claim form, along with counsel’s cover letter, was mailed
to DEA Forfeiture Counsel in Springfield, VA, on Friday,
December 21, 2018, via the United States Postal Service (“USPS”)
Priority Mail. USPS was unable to deliver it on December 24th
or 25th as both days were legal holidays so it was instead
delivered the following business day, December 26, 2018. §ee
Exhibit B (USPS tracking history). lt was signed for by R.
Greeley and then made its way to the Asset Forfeiture Section
where the claim was stamped in, along with a second copy that
was returned to counsel. §e§ Exhibits C & D (copy of signed
return receipt from USPS & date/time stamped claim form).
15.The Government did not request an extension and nor filed a
forfeiture complaint in United States District Court and the

time for it to do so expired on March 26, 2019. The Government

 

lrI‘he DEA assigned the property Asset ID No. 19-DEA-646420. The administrative
forfeiture was commenced as Case No. CJ-l9-0005. See Exhibit A.

10

Case 2:19-mc-00972-ADS Document 2 Filed 04/09/19 Page 10 of 22 Page|D #: 13

has not returned the property to Mr. Khan and maintains
possession of it despite Mr. Khan being entitled to its return.

16.Mr. Khan has exhausted all administrative remedies and lacks
any other remedy at law. He therefore seeks an order directing
the Government to return the seized funds from this Court.

STANDING

17. Mr. Khan as standing to bring the instant motion because he is
the legal owner of property DEA seized by the DEA. Through this
motion he seeks return of the property which remains in
possession of the United States despite Mr. Khan having filed
a valid and timely claim upon the DEA and the expiration of
ninety days since its receipt. Mr. Khan is presently being
unconstitutionally deprived of his property by the Government.

JURISDICTION

18.This action alleges violations of 18 U.S.C. § 983, 42 U.S.C.
§ 1983, the Fourth and Fifth Amendments to the United States
Constitution and seeks immediate return of the seized property
and other relief. This Court has jurisdiction pursuant to 18
U.S.C. 1331 because the action is brought under federal statutes
alleging deprivation of civil and constitutional rights which
therefore invokes this Court’s federal question jurisdiction.

19.This Court further has jurisdiction to grant the relief sought
herein pursuant to Rule 41(g) of the Federal Rules of Criminal

Procedure and its equitable jurisdiction. To the extent this

11

Case 2:19-mc-00972-ADS Document 2 Filed 04/09/19 Page 11 of 22 Page|D #: 14

20.

21

motion is not properly brought under Rule 41(g), the Court
“should construe a motion requesting return of property under
Rule 41(g) as initiating a civil action in equity.” Lavin v.
United States, 299 F.3d 123, 127 (2d Cir. 2002) (citing Mora v.
United States, 955 F.2d 156, 158 (2d Cir. 1992)).

However construed, this motion seeks return of property which
the government continues to possess in violation of Mr. Khan's

statutory and constitutional rights. See United States v.

 

Wilson, 540 F.2d 1100, 1103 (D.C. Cir. 1976) (“the District
Court has both. the jurisdiction and duty to return seized
property.”). This Court should exercise jurisdiction because
Mr. Khan has been deprived of his property without due process,
has exhausted. all administrative remedies, and_ will suffer
irreparable harm if not granted the relief sought as he will be

deprived of funds he desperately needs to run his business.

VENUE

.Venue lies in the Eastern District of New York because the

property was seized at JFK International Airport which is

located within this district.

12

 

 

Case 2:19-mc-00972-ADS Document 2 Filed 04/09/19 Page 12 of 22 Page|D #: 15

LEGAL ARGUMENT
A. THE DEA'S RECEIPT CF MR. KHAN’S VALID AND TIMELY CLAIM
COMMENCED THE NINETY DAY TIME PERIOD FOR THE GOVERNMENT TO
FILE A FORFEITURE COMPLAINT IN FEDERAL COURT AND ITS FAILU'RE
TO FILE A COMPLAINT OR OBTAIN AN EXTENSION BY MARCH 26, 2018,
ENTITLES M'R. K.AHN TO THE ILMDIATE AND PERMANENT RETURNED OF
HIS PROPERTY.

22. 18 U.S.C. § 983(a)(1)(A) states that “[e]xcept as provided in
clauses (ii) through (v), in any nonjudicial civil forfeiture
proceeding under a civil forfeiture statute, with respect to
which the Government is required to send written notice to
interested parties, such notice shall be sent in a manner to
achieve proper notice as soon as practicable, and in no case
more than 60 days after the date of the seizure.” 18 U.S.C. §
983(a)(1)(A). The property was seized from Mr. Khan by the DEA
which then sent him a notice advising him of his rights under
18 U.S.C. § 983 & 19 U.S.C. § 1607. The notice was served within
sixty days of the seizure and specifically stated that the
Government was pursuing administrative forfeiture of the
property. As such, the procedures applicable to this case are
set forth by 18 U.S.C. § 983,

23.18 LHKZ § 983(a)(2)(A) further provides that “[a]ny person
claiming property seized in. a nonjudicial civil forfeiture
proceeding under a civil forfeiture statute may file a claim

with the appropriate official after the seizure.” Additionally,

subsection (B) clarifies that “[a]claim under subparagraph (A)

13

 

 

 

Case 2:19-mc-00972-ADS Document 2 Filed 04/09/19 Page 13 of 22 Page|D #: 16

24.

may be filed not later than the deadline set forth in a personal

notice letter (which deadline may be not earlier than 35 days

 

after the date the letter is mailed), except that if that letter

 

is not received, then a claim may be filed not later than 30
days after the date of final publication of notice of seizure.”
18 USC § 983(a)(2)(B) (emphasis added).

19 U.S.C. § 1607 explains that a claimant who has received
adequate notice of the government’s intent to forfeit property
may judicially contest the forfeiture by filing a claim with
the DEA no later than the date set forth in the notice. The
government cannot however require that a claim be received in
less that thirty-five days. A valid and timely claim stops the
administrative forfeiture process and requires the seizing
agency to refer the matter to the United States Attorney for
the district where the property was seized to institute judicial

forfeiture proceedings. See 19 U.S.C. §§ 1603(b), 1607.

25.As detailed in the above background section, the DEA seized

the property from Mr. Khan on October 24, 2018, and on November
20, 2018, sent notice of its intent to commence administrative
forfeiture proceedings. As per the notice sent to him, Mr. Khan
was required to file any claim seeking judicial forfeiture

within thirty-five days of November 20, 2018, with the last day

14

 

Case 2:19-mc-00972-ADS Document 2 Filed 04/09/19 Page 14 of 22 Page|D #: 17

falling on December 25, 2018 - Christmas, a legal holiday,2 See
Exhibit A (copy of Government's initial letter).
26.Mr. Khan’s claim was mailed to the DEA on Friday, December 21,
2018, via USPS Priority mail, but the clain1 could not be
received the following Monday or Tuesday because they were legal
holidays, Christmas Eve and Christmas, respectively. In fact,
USPS tried to deliver the claim on December 24, 2018 but the
building was inaccessible due to the holiday it was delivered
the next business day, on December 26, 2018, See Exhibit B (USPS
shipping history).
27.Pursuant to FRCP Rule 6, when process of service is required
to be completed within a set number of days and the final day
falls on a weekend or legal holiday, service on the next
business day is timely. Rule 6 states in relevant part
[t]he following rules apply in computing any time period
specified in these rules, in any local rule or court
order, or in any statute that does not specify a method
of computing time: (1) Period Stated in Days or a Longer
Unit. When the period is stated in days or a longer unit
of time: (A)exclude the day of the event that triggers
the period; (B)count every day, including intermediate
Saturdays, Sundays, and legal holidays; and (C)include
the last day of the period, but if the last day is a
Saturday, Sunday, or legal holiday, the period continues
to run until the end of the next day that is not a

Saturday, Sunday, or legal holiday,

FED. R. Civ. PRoc. R. 6(A)-(C)(emphasis added).

 

2§__e_e FED. R. CIv. PROC. R. 6(a) (6) (A) “’Legal holiday’ means . . . the day set
aside by statute for observing New Year’s Day, Martin Luther King Jr.'s
Birthday, Washington's Birthday, Memorial Day, Independence Day, Labor Day,
Columbus Day, Veterans' Day, Thanksgiving Day, or Christmas Day. "
(emphasis added).

15

Case 2:19-mc-00972-ADS Document 2 Filed 04/09/19 Page 15 of 22 Page|D #: 18

28. Federal courts have specifically held that FRCP Rule 6 is the
proper means to determine what constitutes the last day for
service of a claim made pursuant 18 USC § 983(a)(2)(B). In Lopez

v. United States, the DEA seized approximately $30,000 in

 

currency as well as various items of jewelry which they claimed
were subject to forfeiture. 863 F. Supp. 2d 127, 130 (D. Mass.
2012). On August 3, 2009, the DEA sent Ms. Lopez a notice of
administrative forfeiture advising her she had thirty-five days
to file a claim, with September 7, 2009, being the deadline
according to the notice. Ms. Lopez completed the claim form
and sent it back via Fed Ex. Attempts to deliver the claim on
Saturday, September 4, 2009, and Monday, September 7, 2009,
were unsuccessful. The office was inaccessible on Saturday
because it was a weekend, and Monday, September 7, 2009 - the
purported deadline - was Labor Day, a legal loliday.3 The DEA
received the claim the following business day, September 8,
2009, and asserted that it was untimely because it was received
one day after the deadline specified in the letter. The District
Court held that the government’s purported rejection of the
claim was illusory, explaining

[t]he undisputed facts here demonstrate that

administrative forfeiture was procedurally improper. The
deadline for Lopez to file a claim was September 7, 2009,

 

3See FED. R. CIV. PROC. R. 6(a) (6) (A) (defining Labor Day as a legal holiday) .

16

 

Case 2:19-mc-00972-ADS Document 2 Filed 04/09/19 Page 16 of 22 Page|D #: 19

Labor Day. Labor Day is a legal holiday and thus the
filing period is extended until the fbllowing business
§§Y. §ee Fed. R. Civ. P. Rule (6)(a)(1)(c); The petition
was therefore properly filed, notwithstanding the fact
that the DEA did not physically receive it until the day
after the deadline. The agency was required to suspend
administrative processes and proceed in district court
as required by 19 U.S.C. § 1610.

Lopez v. United States, 863 F. Supp. 2d 127, 130 (D. Mass. 2012)

 

(emphasis added). See also Burnham v. United States Customs, 2013

 

b U.S. Dist. LEXIS 47548 (D. Vermont 2013) (granting the Government's

motion to dismiss a claimant’s motion for return of property on

the grounds the Government failed to file a complaint until the

ninety-first day after the claim was filed where the ninetieth day

fell on'a Sunday).

29.Consistent with the holding in Lopez and FRCP Rule 6, Mr.
Khan’s claim.was timely filed with the DEA on December 26, 2018,
despite the fact it was received on the thirty-sixth day from
the date on the forfeiture notice. The purported deadline for
filing a claim was a legal holiday on which service could not
be completed and Mr. Khan was entitled by statute to no less
than thirty-five days. FRCP Rule 6 'therefore automatically
extended the time frame for receipt of the claim to the end of
the next business day, December 26, 2018. Since the claim form
was in fact delivered prior to the end of business on December

26, 2018 - 3:32pm to be exact - it was a timely filed claim.

17

 

Case 2:19-mc-00972-ADS Document 2 Filed 04/09/19 Page 17 of 22 Page|D #: 20

30.Mr. Khan's claim was otherwise proper in all respects in that
it specified the property being claimed, stated Mr. Khan’s
interest in that property, and was personally signed by him
under oath. See 18 U.S.C. § 983(a)(2)(c) (requiring that a
valid claim “(i) identify the specific property being claimed;
(ii) state the claimant's interest in such property; and
(iii) be made under oath, subject to penalty of perjury.”).
Upon the DEA’s receipt of Mr. Khan’s claim, the administrative
forfeiture proceedings were effectively terminated pursuant to
19 U.S.C. §§ 1603, 1607, and replaced by judicial forfeiture
proceedings. To pursue judicial forfeiture of the seized funds,
the government was required to file a complaint in United States
District Court by March 26, 2019. As this Court has previously
explained,
[b]y filing with the seizing agency a timely claim for
the property, the person whose property was seized may
effectively transform the administrative seizure into a
judicial proceeding. Within ninety days of the filing of
such a claim, the government must either file a civil
forfeiture complaint in federal court, secure a criminal
indictment, or return the property pending the filing of
the civil complaint. If the government fails to file its
complaint or secure an indictment within the statutory
time frame, the government must return the property to
its owner and may not take further action to effect its
civil forfeiture.
United States v. One Hundred Forty Thousand Dollars in United

States Currency, 2007 U.S. Dist. LEXIS 104410 (E.D.N.Y.

2007)(emphasis added)(citing 18 U.S.C. § 983(a)(2)-(3)).

18

 

 

 

Case 2:19-mc-00972-ADS Document 2 Filed 04/09/19 Page 18 of 22 Page|D #: 21

31. If the Government was unable to act within the ninety-day time
period for some legitimate reason, it could easily have sought
a good cause extension. §ee 18 U.S.C. § 983(a)(3)(a) (“a court
in the district in which the complaint will be filed may extend
the period for filing a complaint for good cause shown or upon
agreement of the parties.”). But the government did not request
consent for an extension from the Court or from counsel for Mr.
Khan 18 U.S.C. § 983(a)(3)(a). Absent an extension of some kind,
the government was absolutely required by statute to file a
forfeiture complaint in United States District Court by March
26, 2019 or have its right to seek forfeiture of those funds
extinguished forever. Its total failure to take any action at
all has necessitated the filing of this action as Mr. Khan lacks
any other remedy for the government’s unjustified failure to
return the funds which he is legally entitled to the return of.
B.THE COURT SHOULD ORDER THE GOVERNMENT TO PAY THE COSTS AND

REASONABLE ATTORNEY'S FEES INCURRED IN BRINGING THIS ACTION
TO RECOVER MR. KHAN'S PROPERTY.

32. 18 U.S.C. § 2412(d)(1)(A) sets forth what is commonly known as

the Equal Access to Justice Act (“EAJA”) and provides that
a court shall award to a prevailing party other than the
United States fees and other expenses . . . incurred by
that party in any civil action (other than cases sounding
in tort), including proceedings for judicial review of
agency action, brought by or against the United States

in any court having jurisdiction of the action, unless
the court finds that the position of the United States`

19

 

Case 2:19-mc-00972-ADS Document 2 Filed 04/09/19 Page 19 of 22 Page|D #: 22

was substantially justified or that special
circumstances make an award unjust.

18 U.S.C. § 2412(d)(1)(a).

33.18 U.S.C. § 2412(d)(4) states in relevant part that “[f]ees
and other expenses awarded under this subsection to a party
shall be paid by any agency over which the party prevails from
any funds made available to the agency by appropriation or
otherwise.” 18 U.S.C. § 2412(d)(4)

34.The Department of Justice has legal authority pursuant to 28
U.S.C. § 524(c)(1)(A) to permit use of Asset Forfeiture Fund to
pay SAJA awards arising from actions related to the forfeiture,
attempted forfeiture or seizure for forfeiture of property.

35. ln this case, Mr. Khan contends that he should. be the
prevailing party and that the United States Government has not
taken any position that is substantially justifiable. DEA
Agents, who are employed by United States, approached Mr. Khan
at an airport without probable cause or any other legal
justification and removed over $100,030 in United States
Currency from his belongings. They seized the money, sent him
on his way, and the only correspondence since was the initial
notice of administrative forfeiture. Mr. Khan followed the
instructions set forth in the governments notice and with the
aid of counsel filed a timely and valid claim electing for the

proceedings to proceed in United States District Court in order

20

 

Case 2:19-mc-00972-ADS Document 2 Filed 04/09/19 Page 20 of 22 Page|D #: 23

to advance his meritorious defense to they forfeiture
allegations and request an order directing the return of his
property. Yet, the government appears to have simply ignored
Mr. Khan’s claim. lt let the deadline for filing a federal
forfeiture complaint come and did without ever filing one and
is now foreclosed forever from doing so. Nevertheless, it
continues to retain possession of Mr. Khan’s funds to this day.
Clearly Mr. Khan is entitled to either his day in court or to
the return of his property. He has taken every possible step to
preserve his rights and challenge the government’s forfeiture
allegations but they have done nothing to pursue forfeiture and

at this point have no legal right to even possess his property.

36.As a result of the government’s unjustified failure to return

37.

the seized property as the law requires, Mr. Khan has been
forced to cmmmence this action to seek vindication of his
statutory and constitutional rights that the government
continues to violate.

Mr. Khan’s position has plainly been meritorious at all times
since his property was seized on October 24, 2018, and he is
entitled to be finally made whole again. Since the government
has failed to voluntarily return the property as required, Mr.
Khan was forced to retain counsel and commence a civil action.
In moving the Court for an order directing the government to

finally return Mr. Khan’s property, significant resources have

21

Case 2:19-mc-00972-ADS Document 2 Filed 04/09/19 Page 21 of 22 Page|D #: 24

38.

been exhausted and it would. be terribly unfair and unduly
burdensome if he were forced to shoulder these costs. The
government initiated this matter by seizing Mr. Khan’s money,
failed to take the steps necessary to pursue its allegations
and seek legal ownership of it, and now that the time to do so
has elapsed it has unjustifiably failed to return the property
to Mr. Khan. Should the Court grant Mr. Khan the relief he seeks
and deem him the prevailing party herein, it should also direct
the government to pay the costs and reasonable attorney’s fees
incurred in bringing this action due to the clear absence of
any substantially justifiable position taken by it during these
proceedings.
CONCLUSION

Mr. Khan filed a timely and valid and claim with the DEA
seeking the return of the property it seized from him. Pursuant
to 19 U.S.C. §§ 1703 & 1708, upon receipt of this claim on
December 26, 2018, the administrative forfeiture proceedings
ended and this became a judicial forfeiture matter in which the
ninety-day period for the government to file a complaint in
federal court had begun to run. Upon the government’s failure
to act by March 26, 2019, its legal rights to seek forfeiture
of Mr. Khan’s property were terminated forever and the property
was required to be returned to Mr. Khan. The Government's

failure to return the property to Mr. Khan has resulted in a

22

 

Case 2:1'9-mc-00972-ADS Document 2 Filed 04/09/19 Page 22 of 22 Page|D #: 25

clear deprivation of his rights under the United States
Constitution and various federal statutes. Moreover, the lack
of any substantial justification for the Government's position,
or lack thereof, should result in it bearing all costs and
counsel’s fees expended in pursuing the relief sought in this
motion. Accordingly, Mr. Khan seeks an order: (1) directing the
Government to immediately return the property seized from him
on October 24, 2018, namely $100,030.00 in United States
currency; and (2) directing the Government to pay all costs and
reasonable attorney’s fees incurred by Mr. Khan in bringing
this action; and (3) directing any other relief the Court deems
just and proper.

DATED: April 9, 2019

Respectfuli:;:§bmitted,

Ekz€\A- PACK, ESQ

Attorney for the Plaintiff
21 Prospect Avenue

Glen Cove, New York 11542

T: (917) 363-5435

E: EricPack0401@gmail.com

23

 

